IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00366-CR
 
Christopher James Wade,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District
Court
McLennan County, Texas
Trial Court No. 2010-926-C2
 

ABATEMENT ORDER

 
Appellant, who is appealing the trial
court’s denial of his motion to suppress, filed a request in the trial court
for it to enter findings of fact and conclusions of law and reiterated that
request at the plea hearing.  See Cullen v. State, 195 S.W.3d 696, 699
(Tex. Crim. App. 2006).  Appellant has now filed a motion to abate this appeal,
requesting abatement so that the trial court can make and enter findings of
fact and conclusions of law.
Appellant’s motion to abate is granted. 
This appeal is abated so that the trial court can make and enter findings of
fact and conclusions of law on Appellant’s motion to suppress within twenty-one
days of the date of this order.
Within thirty-five days of the date of
this order, the trial court clerk shall: (1) prepare a supplemental clerk’s
record containing all orders and findings of fact and conclusions of law that
the trial court has rendered or made on Appellant’s motion to suppress; and (2)
file the supplemental clerk’s record with the Clerk of this Court, upon which
this appeal shall be reinstated.  Appellant’s brief will be due thirty days after the
supplemental clerk’s record is filed.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Davis, and
Justice Scoggins
Motion
granted; appeal abated
Order
issued and filed February 2, 2011
Do
not publish